Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 06/02/2020. Claims 1-20 are pending. Claims 1 and 17 are independent. 

Claim Objections
Claims 2-12 are objected to because of the following informalities: Claims 2-12 should be amended to recite: “[[A]]The system according to claim …”. 
Claims 14-16 are objected to because of the following informalities: Claims 14-16 should be amended to recite: “[[A]]The wearable device according to claim …”. 
[[A]]The method according to claim …”. 
Claim 11 is objected to because of the following informalities: the acronym “PCB” should be fully written out in brackets following the acronym since it is the first mention of the term in the claims. The meaning of every term used in a claim should be apparent. See MPEP § 2173.05(A).
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “mobile device configured to …” in claim 4.
“first communication unit configured to …” in claim 7.
“second communication unit configured to …” in claim 7.
“attachment mechanism for …” in claims 9 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1
Claim 1 recites: “… using the communication unit thereof,”. The term “the communication unit” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the communication unit” is referring to “a communication unit” of “at least one wearable device” or “a communication unit” of “at least one terminal device”. 
Claim 1 recites: “… activity information for the profile,”. The term “the profile” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the profile” is referring to “a unique profile” of “at least one wearable device”, “a unique profile” of “at least one terminal device”, or “each unique profile”. 
Claim 1 recites: “update the profile on the ledger …”. The term “the profile” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the profile” is referring to “a unique profile” of “at least one wearable device”, “a unique profile” of “at least one terminal device”, or “each unique profile”. 
Claims 2-16 are rejected for the same reasons as claim 1 due to their dependency on claim 1.

As per claim 2
Claim 2 recites: “… wearable device or the terminal device.” The term “the terminal device” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the terminal device” is referring to “a terminal device” recited in claim 1 (which claim 2 is dependent upon), or “a terminal device” recited in claim 2.
Claim 3 is rejected for the same reason as claim 2 due to its dependency on claim 2.

As per claim 3
Claim 3 recites: “increase the weight associated with the profile” The term “the profile” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the profile” is referring to “a unique profile” of “at least one wearable device” recited in claim 1 (which claim 2 is dependent upon), “a unique profile” of “at least one terminal device” recited in claim 1, “each unique profile” recited in claim 1, or “each profile” recited in claim 3.

As per claim 6
Claim 6 recites: “… upon determining the occurrence of the event;”. The term “the event” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the event” is referring to “a first type of event” recited in claim 1 (which claim 2 is dependent upon) or “a second type of event” recited in claim 1.

As per claim 11
Claim 11 recites: “… one of the two separate inputs;”. The term “the two separate inputs” makes the claim ambiguous and indefinite as it lacks proper antecedent basis.
Claim 11 recites: “… another of the two separate inputs;”. The term “the two separate inputs” makes the claim ambiguous and indefinite as it lacks proper antecedent basis.

As per claim 13
Claim 13 recites: “the wearable device comprising …” The term “the wearable device” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the wearable device” is referring to “a wearable device” recited in claim 1 (which claim 13 is dependent upon), or “A wearable device” recited in claim 13.
Claim 13 recites: “wherein the wearable device is implemented …” The term “the wearable device” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the wearable device” is referring to “a wearable device” recited in claim 1 (which claim 13 is dependent upon), or “A wearable device” recited in claim 13.
Claims 14-16 are rejected for the same reason as claim 13 due to their dependency on claim 13.

As per claim 14
Claim 14 recites: “first portion of the wearable device …” The term “the wearable device” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the wearable device” is referring to “a wearable device” recited in claim 1 (which claim 14 is dependent upon), or “A wearable device” recited in claim 13 (which claim 14 is dependent upon).
Claim 14 recites: “… comprises the plurality of buttons” The term “the plurality of buttons” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the plurality of buttons” is referring to “a plurality of buttons” recited in claim 1 (which claim 14 is dependent upon), or “a plurality of buttons” recited in claim 13 (which claim 14 is dependent upon).
Claim 14 recites: “the plurality of buttons is configured …” The term “the plurality of buttons” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the plurality of buttons” is referring to “a plurality of buttons” recited in claim 1 (which claim 14 is dependent upon), or “a plurality of buttons” recited in claim 13 (which claim 14 is dependent upon).
Claim 14 recites: “the communication unit” The term “the communication unit” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the communication unit” is referring to “a communication unit” recited in claim 1 (which claim 14 is dependent upon), or “a communication unit” recited in claim 13 (which claim 14 is dependent upon).
Claim 14 recites: “the NFC unit” The term “the NFC unit” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the NFC unit” is referring to “a Near Field Communication (NFC) unit” recited in claim 1 (which claim 14 is dependent upon), or “a Near Field Communication (NFC) unit” recited in claim 13 (which claim 14 is dependent upon).
Claim 15 is rejected for the same reason as claim 14 due to its dependency on claim 14.

As per claim 18
Claim 18 recites: “… wearable device or the terminal device.” The term “the terminal device” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the terminal device” is referring to “a terminal device” recited in claim 17 (which claim 18 is dependent upon), or “a terminal device” recited in claim 18.
Claim 19 is rejected for the same reason as claim 18 due to its dependency on claim 18.

As per claim 20
Claim 20 recites: “… upon determining the occurrence of the event;”. The term “the event” makes the claim ambiguous and indefinite as it lacks proper antecedent basis. In particular, is it unclear whether “the event” is referring to “a first type of event” recited in claim 17 (which claim 20 is dependent upon) or “a second type of event” recited in claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over AthuluruTlrumala et al., US 2016/0335686 A1 (hereinafter, “Athuluru ‘686”) in view of Bjontegard, US 2021/0352134 A1 (hereinafter, “Bjontegard ‘134”).

As per claim 1: Athuluru ‘686 discloses:
A system for managing trust, the system comprising: 
at least one wearable device (mobile device 16, where the mobile device can be a wearable device and can be paired with a sensor device 18 such as a bracelet [Athuluru ’686, ¶¶29-30, 38, 54-56, 66, 79; Fig. 1]) comprising a communication unit (radio 406 for communication [Athuluru ’686, ¶¶29-30, 133-135; Fig. 1, Fig. 28]), a plurality of buttons (plurality of buttons for providing input on mobile device 16 [Athuluru ’686, ¶134]) for providing a rating as per a predefined rating scale (providing ratings, scores, feedback, or rankings on a predefined scale as input on the mobile device 16 [Athuluru ’686, ¶¶57, 59, 83-85, 87, 148-149]) and a Near Field Communication (NFC) unit (NFC capability [Athuluru ’686, ¶¶37-38, 49, 56, 74]), 
wherein each wearable device is associated with a unique device identifier (ID) (mobile devices 16 can uniquely identify themselves by using an identifier, such as a unique ID or a unique network address [Athuluru ’686, ¶¶29-31, 37, 54, 58, 71, 73-74, 122-123]), a unique profile indicative of trust (a profile built around the customer 14, also referred to as user, of the mobile device 16, where the profile contains user personal data, preferences, and trust data [Athuluru ’686, ¶¶49, 51-55, 58-60, 71-74, 148]) and a class among a predefined set of classes (different classifications of customers 14 of the mobile device 16 [Athuluru ’686, ¶¶28-29, 46, 58, 80-83 and associated Tables; Fig. 1]); 
at least one terminal device (terminal, where the terminal has at least the same functionalities and components as the mobile device 16; under the broadest reasonable interpretation, a “terminal device” is any device that can be used for entering data into, and transcribing data from, a computing system [Athuluru ’686, ¶¶29-30, 58, 98, 117-119; Fig. 1]) comprising a communication unit (radio 406 for communication [Athuluru ’686, ¶¶29-30, 133-135; Fig. 1, Fig. 28]) and a NFC unit (NFC capability [Athuluru ’686, ¶¶37-38, 49, 56, 74]), 
wherein each terminal device is associated with a unique device ID (terminals have at least the same functionalities and components as the mobile device 16; terminals can uniquely identify themselves by using an identifier, such as a unique ID or a unique network address [Athuluru ’686, ¶¶29-31, 37, 54, 58, 71, 73-74, 122-123]), a unique profile indicative of trust (a profile built around the customer 14, also referred to as user, of the terminal, where the profile contains user personal data, preferences and trust data [Athuluru ’686, ¶¶49, 51-55, 58-60, 71-74, 148]) and a class among the predefined set of classes (different classifications of customers 14 of the terminals, such as customer, employee, manager, or owner [Athuluru ’686, ¶¶28-29, 46, 58, 80-83 and associated Tables; Fig. 1]); 
a server arrangement (cloud services 30, 34 implemented using servers 300, [Athuluru ’686, ¶¶7, 33-34, 45, 129; Fig. 1, Fig. 27]) communicatively coupled to each of the at least one wearable device and the at least one terminal device using the communication unit thereof (cloud services 30, 34 communicatively coupled to mobile devices 16 and terminals using the radio 406 [Athuluru ’686, ¶¶29, 32-34, 45, 58, 129, 135; Fig. 1, Fig. 28, Fig. 29]), 
wherein the server arrangement  (database within server 300, [Athuluru ’686, ¶¶39, 46, 56; Fig. 27]) comprising at least activity information for the profile (the database storing interaction data, activity data, and experience data associated with customer 14 profiles [Athuluru ’686, ¶¶28, 30-33, 41, 46, 51, 55-56, 65-70, 117, 147; Fig. 5, Fig. 6]), and wherein the server arrangement is configured to: 
determine occurrence of a first type of event between a wearable device and another wearable device of the at least one wearable device (determining a first type interaction, where the interaction is between two mobile devices 16 and/or their respective paired sensors 18, [Athuluru ‘686, ¶¶30-33, 38, 54, 62-69]) or 
a second type of event between the wearable device of the at least one wearable device and a terminal device of the at least one terminal device (determining a second type interaction, where the interaction is between a mobile device 16 and a terminal, and/or their respective paired sensors 18, [Athuluru ‘686, ¶¶30-33, 38, 58, 62-69, 98, 103, 107, 115, 117-118]); 
receive the device ID and the class of each of the at least one wearable device and the at least one terminal device (receiving an identifier and the classification of the customer 14 associated with the mobile device 16 or terminal [Athuluru ‘686, ¶¶28-31, 37, 46, 54, 58, 71, 73-74, 80-83, 122-123]) based on the type of event (based on the type of interaction [Athuluru ‘686, ¶¶30-33, 38, 54, 62-69; Fig. 4, Fig. 5, Fig. 6, Fig. 7]); 
receive a rating provided by the wearable device for the other wearable device or the terminal device based on the type of event (receive ratings, scores, feedback, or rankings provided by the mobile device 16 for another mobile device or terminal based on the experience of the interaction [Athuluru ‘686, ¶¶57, 59, 83-85, 87, 148-149; Fig. 4, Fig. 5, Fig. 6, Fig. 7]); 
process the rating to generate updated activity information for the profile corresponding to each of the wearable device, and the other wearable device or the terminal device based on the type of event (collect and process the received ratings, scores, feedback, or rankings to generate updated interaction data for the customer 14 profile associated with the corresponding mobile device 16 or terminal, based on the type of interaction [Athuluru ‘686, ¶¶51-54, 59, 62-66, 71-72, 83-85, 87, 148-149; Fig. 4, Fig. 5, Fig. 6, Fig. 7]), 
wherein the updated activity information is generated using a weighted average of the provided rating (updated interaction data is generated using a weighted average of received ratings, scores, feedback, or rankings provided by customers 14 of mobile devices 16 [Athuluru ‘686, ¶¶86-87]) and the corresponding class of the at least one wearable device and the at least one terminal device (updated interaction data is generated based on the classification of the customer 14 associated with the corresponding mobile device 16 or terminal, [Athuluru ’686, ¶¶28-29, 46, 58, 80-83, 86-87 and associated Tables; Fig. 4, Fig. 5, Fig. 6, Fig. 7]); 
update the profile on the ledger (updating the respective customer 14 profile with the updated interaction data, where the customer 14 profiles are built around a collection of user personal data, preferences, and trust data [Athuluru ’686, ¶¶49, 51-55, 58-60, 71-74, 148]), and the other wearable device or the terminal device based on the type of event (based on the type of interaction [Athuluru ‘686, ¶¶30-33, 38, 54, 62-69; Fig. 4, Fig. 5, Fig. 6, Fig. 7]); and 
allocate an incentive for the profile corresponding to the at least one wearable device and/or the at least one terminal device, based on the updated activity information thereof (providing a benefit (in the form of promotions, recommendations, or premium services), for the customer 14 profile associated with the corresponding mobile device 16 or terminal, where the provided benefit is based on updated interaction and experience data [Athuluru ‘686, ¶¶40-41, 49-50, 55-59, 65-66, 72-77; Fig. 4, Fig. 5, Fig. 6, Fig. 7]).

As stated above, Athuluru ’686 does not appear to disclose: “the server arrangement comprises a blockchain network having a block for each unique profile and the blockchain network is configured to store a ledger … update the profile on the ledger of the blockchain network with the updated activity information”.
Bjontegard ‘134, however, discloses:
the server arrangement comprises a blockchain network (servers comprising a blockchain architecture, [Bjontegard ‘134, ¶¶Abstract, 4, 7, 11; Fig. 5]) having a block for each unique profile (each block in the blockchain architecture may contain data specifically associated with a particular user or entity, where the data may be personal data associated with user profile, [Bjontegard ‘134, ¶¶7, 13-17, 23]) and the blockchain network is configured to store a ledger (blockchain architecture stores a distributed ledger [Bjontegard ‘134, ¶¶Abstract, 4, 12-13, 30]) 
… update the profile on the ledger of the blockchain network with the updated activity information (update the personal data associated with user profile on the distributed ledger of the blockchain architecture based on new actions, events, or preferences [Bjontegard ‘134, ¶¶7, 13-17, 23]).
Athuluru ’686 and Bjontegard ‘134 are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 and Bjontegard ‘134 before them, to modify the method in Athuluru ’686 to include the teachings of Bjontegard ‘134, namely to implement the servers of Athuluru ’686 with blockchain architecture and store customer 14 profile data (personal data, preferences, and trust data) as well as the database containing interaction data within the blockchain. The motivation for doing so would be to take advantage of the secure, decentralized, and efficient nature of blockchain architectures during the storage and transmission of sensitive data (see Bjontegard ‘134, ¶¶4, 12, 19).

As per claim 2: Athuluru ’686 in view of Bjontegard ‘134 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Athuluru ’686 discloses: 
A system according to claim 1, wherein the ledger (database within server 300, [Athuluru ’686, ¶¶39, 46, 56; Fig. 27]) further comprises 
relation information corresponding to a relation (database within server 300 contains customer 14 relationship data and interaction data, where the customers 14 are associated with particular mobile devices 16 [Athuluru ’686, ¶¶60, 69-71, 76-77, 146]) of the wearable device (mobile device 16, where the mobile device can be a wearable device and can be paired with a sensor device 18 such as a bracelet [Athuluru ’686, ¶¶29-30, 38, 54-56, 66, 79; Fig. 1]) with another wearable device of the at least one wearable device or a terminal device (terminal, where the terminal has at least the same functionalities and components as the mobile device 16; under the broadest reasonable interpretation, a “terminal device” is any device that can be used for entering data into, and transcribing data from, a computing system [Athuluru ’686, ¶¶29-30, 58, 98, 117-119; Fig. 1]) of the at least one terminal device and 
transaction information associated with each event determined for the wearable device or the terminal device (database within server 300 contains transaction data associated with each interaction for the corresponding mobile device 16 [Athuluru ’686, ¶¶28, 59-60, 80-82 and associated Tables]).

As per claim 4: Athuluru ’686 in view of Bjontegard ‘134 discloses all limitations of claim 1, as stated above, from which claim 4 is dependent upon. Furthermore, Athuluru ’686 discloses: 
A system according to claim 1, further comprising 
a mobile device configured to be communicatively coupled to the communication unit of the wearable device (a second mobile device can be communicatively coupled with mobile device 16 via radio 406, where mobile device 16 can be a wearable device and can be paired with a sensor device 18 such as a bracelet [Athuluru ’686, ¶¶29-30, 38, 54-56, 66, 68-69, 79, 133, 135, 137-142, ; Fig. 1]) using a short-range communication network (using short-range communication network such as Bluetooth [Athuluru ’686, ¶¶29, 32, 38, 49, 68-69, 135; Fig. 28, Fig. 29, Fig. 30]), 
wherein the server arrangement (cloud services 30, 34 implemented using servers 300, [Athuluru ’686, ¶¶7, 33-34, 45, 129; Fig. 1, Fig. 27]) is communicatively coupled to the wearable device via the corresponding mobile device (cloud services 30, 34 may be communicatively coupled to the mobile device 16 via the second mobile device [Athuluru ’686, ¶¶33-34, 56, 137-142; Fig. 29, Fig. 30]).

As per claim 7: Athuluru ’686 in view of Bjontegard ‘134 discloses all limitations of claims 1 and 4, as stated above, all from which claim 7 is dependent upon. Furthermore, Athuluru ’686 discloses: 
A system according to claim 4, wherein the communication unit (radio 406 for communication [Athuluru ’686, ¶¶29-30, 133-135; Fig. 1, Fig. 28]) of each wearable device (mobile device 16, where the mobile device can be a wearable device and can be paired with a sensor device 18 such as a bracelet [Athuluru ’686, ¶¶29-30, 38, 54-56, 66, 79; Fig. 1]) of the at least one wearable device is implemented using: 
a first communication unit configured to be communicatively coupled to the mobile device using the short-range communication network (a first radio 406 with components that allow it to be communicatively coupled to the second mobile device using a short-range communication network, such as Bluetooth or WIFI hotspot [Athuluru ’686, ¶¶29, 32, 38, 49, 68-69, 131, 135, 137-142; Fig. 1, Fig. 28, Fig. 29, Fig. 30]); and/or 
a second communication unit configured to be communicatively coupled to the server arrangement using a long-range communication network (a second radio 406 with components that allow it to be communicatively coupled to the second mobile device using a long-range communication network, such as 4G network [Athuluru ’686, ¶¶29, 32, 68-69, 135, 131, 137-142; Fig. 1,Fig. 28, Fig. 29, Fig. 30].

As per claim 17: Athuluru ‘686 discloses:
A method for managing trust in a system comprising
at least one wearable device (mobile device 16, where the mobile device can be a wearable device and can be paired with a sensor device 18 such as a bracelet [Athuluru ’686, ¶¶29-30, 38, 54-56, 66, 79; Fig. 1]) and at least one terminal device (terminal, where the terminal has at least the same functionalities and components as the mobile device 16; under the broadest reasonable interpretation, a “terminal device” is any device that can be used for entering data into, and transcribing data from, a computing system [Athuluru ’686, ¶¶29-30, 58, 98, 117-119; Fig. 1]), 
wherein each of the at least one wearable device  and the at least one terminal device is associated with a unique device identifier (ID) (mobile devices 16 and terminals can uniquely identify themselves by using an identifier, such as a unique ID or a unique network address [Athuluru ’686, ¶¶29-31, 37, 54, 58, 71, 73-74, 122-123]), a unique profile indicative of trust (a profile built around the customer 14, also referred to as user, of the mobile device 16 or terminals, where the profile contains user personal data, preferences, and trust data [Athuluru ’686, ¶¶49, 51-55, 58-60, 71-74, 148]) and a class among a predefined set of classes (different classifications of customers 14 of the mobile device 16 and terminals [Athuluru ’686, ¶¶28-29, 46, 58, 80-83 and associated Tables; Fig. 1]), and 
wherein the system (database within server 300, [Athuluru ’686, ¶¶39, 46, 56; Fig. 27]) comprising at least activity information for the profile (the database storing interaction data, activity data, and experience data associated with customer 14 profiles [Athuluru ’686, ¶¶28, 30-33, 41, 46, 51, 55-56, 65-70, 117, 147; Fig. 5, Fig. 6]) and 
wherein the method comprises:
determining occurrence of a first type of event between a wearable device and another wearable device of the at least one wearable device (determining a first type interaction, where the interaction is between two mobile devices 16 and/or their respective paired sensors 18, [Athuluru ‘686, ¶¶30-33, 38, 54, 62-69]) or 
a second type of event between the wearable device of the at least one wearable device and a terminal device of the at least one terminal device (determining a second type interaction, where the interaction is between a mobile device 16 and a terminal, and/or their respective paired sensors 18, [Athuluru ‘686, ¶¶30-33, 38, 58, 62-69, 98, 103, 107, 115, 117-118]); 
receiving the device ID and the class of each of the at least one wearable device and the at least one terminal device (receiving an identifier and the classification of the customer 14 associated with the mobile device 16 or terminal [Athuluru ‘686, ¶¶28-31, 37, 46, 54, 58, 71, 73-74, 80-83, 122-123]) based on the type of event (based on the type of interaction [Athuluru ‘686, ¶¶30-33, 38, 54, 62-69; Fig. 4, Fig. 5, Fig. 6, Fig. 7]); 
receiving a rating provided by the wearable device for the other wearable device or the terminal device based on the type of event (receive ratings, scores, feedback, or rankings provided by the mobile device 16 for another mobile device or terminal based on the experience of the interaction [Athuluru ‘686, ¶¶57, 59, 83-85, 87, 148-149; Fig. 4, Fig. 5, Fig. 6, Fig. 7]); 
processing the rating to generate updated activity information for the profile corresponding to each of the wearable device, and the other wearable device or the terminal device based on the type of event (collect and process the received ratings, scores, feedback, or rankings to generate updated interaction data for the customer 14 profile associated with the corresponding mobile device 16 or terminal, based on the type of interaction [Athuluru ‘686, ¶¶51-54, 59, 62-66, 71-72, 83-85, 87, 148-149; Fig. 4, Fig. 5, Fig. 6, Fig. 7]), 
wherein the updated activity information is generated using a weighted average of the provided rating (updated interaction data is generated using a weighted average of received ratings, scores, feedback, or rankings provided by customers 14 of mobile devices 16 [Athuluru ‘686, ¶¶86-87]) and the corresponding class of the at least one wearable device and the at least one terminal device (updated interaction data is generated based on the classification of the customer 14 associated with the corresponding mobile device 16 or terminal, [Athuluru ’686, ¶¶28-29, 46, 58, 80-83, 86-87 and associated Tables; Fig. 4, Fig. 5, Fig. 6, Fig. 7]); 
updating the profile on the ledger (updating the respective customer 14 profile with the updated interaction data, where the customer 14 profiles are built around a collection of user personal data, preferences, and trust data [Athuluru ’686, ¶¶49, 51-55, 58-60, 71-74, 148]), and the other wearable device or the terminal device based on the type of event (based on the type of interaction [Athuluru ‘686, ¶¶30-33, 38, 54, 62-69; Fig. 4, Fig. 5, Fig. 6, Fig. 7]); and 
allocating an incentive for the profile corresponding to the at least one wearable device and/or the at least one terminal device, based on the updated activity information thereof (providing a benefit (in the form of promotions, recommendations, or premium services), for the customer 14 profile associated with the corresponding mobile device 16 or terminal, where the provided benefit is based on updated interaction and experience data [Athuluru ‘686, ¶¶40-41, 49-50, 55-59, 65-66, 72-77; Fig. 4, Fig. 5, Fig. 6, Fig. 7]).

As stated above, Athuluru ’686 does not appear to disclose: “the system is implemented using a blockchain network having a block for each unique profile and the blockchain network is configured to store a ledger … updating the profile on the ledger of the blockchain network with the updated activity information”.
Bjontegard ‘134, however, discloses:
the system is implemented using a blockchain network (servers comprising a blockchain architecture, [Bjontegard ‘134, ¶¶Abstract, 4, 7, 11; Fig. 5]) having a block for each unique profile (each block in the blockchain architecture may contain data specifically associated with a particular user or entity, where the data may be personal data associated with user profile, [Bjontegard ‘134, ¶¶7, 13-17, 23]) and the blockchain network is configured to store a ledger (blockchain architecture stores a distributed ledger [Bjontegard ‘134, ¶¶Abstract, 4, 12-13, 30]). 
… updating the profile on the ledger of the blockchain network with the updated activity information (update the personal data associated with user profile on the distributed ledger of the blockchain architecture based on new actions, events, or preferences [Bjontegard ‘134, ¶¶7, 13-17, 23]).
Athuluru ’686 and Bjontegard ‘134 are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 and Bjontegard ‘134 before them, to modify the method in Athuluru ’686 to include the teachings of Bjontegard ‘134.

As per claim 18: 
Athuluru ’686 in view of Bjontegard ‘134 discloses all limitations of claim 17, as stated above, from which claim 18 is dependent upon. Furthermore, Athuluru ’686 discloses: 
A method according to claim 17, wherein the ledger (database within server 300, [Athuluru ’686, ¶¶39, 46, 56; Fig. 27]) further comprises 
relation information corresponding to a relation (database within server 300 contains customer 14 relationship data and interaction data, where the customers 14 are associated with particular mobile devices 16 [Athuluru ’686, ¶¶60, 69-71, 76-77, 146]) of the wearable device (mobile device 16, where the mobile device can be a wearable device and can be paired with a sensor device 18 such as a bracelet [Athuluru ’686, ¶¶29-30, 38, 54-56, 66, 79; Fig. 1]) with another wearable device of the at least one wearable device or a terminal device (terminal, where the terminal has at least the same functionalities and components as the mobile device 16; under the broadest reasonable interpretation, a “terminal device” is any device that can be used for entering data into, and transcribing data from, a computing system [Athuluru ’686, ¶¶29-30, 58, 98, 117-119; Fig. 1]) of the at least one terminal device and 
transaction information associated with each event determined for the wearable device or the terminal device (database within server 300 contains transaction data associated with each interaction for the corresponding mobile device 16 [Athuluru ’686, ¶¶28, 59-60, 80-82 and associated Tables]).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Athuluru ‘686 in view of Bjontegard ‘134 and further in view of Domokos et al., US 2019/0228461 A1 (hereinafter, “Domokos ‘461”). 

As per claim 3: Athuluru ’686, in view of Bjontegard ‘134 discloses all limitations of claims 1 and 2, as stated above, all from which claim 3 is dependent upon. Athuluru ’686, in view of Bjontegard ‘134 does not explicitly disclose the limitations of claim 3.
Domokos ‘461, however, discloses:
A system according to claim 2, wherein each profile (merchant-specific 350 platform [Domokos ‘461, ¶¶47-48, 83, 157; Fig. 3]) is associated with a weight (ranking [Domokos ‘461, ¶¶159-160]) and the transaction information (merchant data 380, where the merchant data contains transaction information [Domokos ‘461, ¶¶51-53]) comprises information of a positive or a negative behavior corresponding to each event (merchant data 380 includes favorable or unfavorable ratings of the respective merchant 350 based on consumer 360 experiences with the merchant 350 [Domokos ‘461, ¶¶158-161]), and 25wherein the server arrangement (the data processing system 200 implemented using servers [Domokos ‘461, ¶¶112-114, 128, 139, 141-143; Fig. 2]) is further configured to:
increase the weight associated with the profile, when the transaction information corresponds to the positive behavior (increasing the ranking of the merchant 250 profile when the merchant data 380 corresponds to favorable reviews from experiences and transactions [Domokos ‘461, ¶¶158-161]); and 
decrease the weight associated with the profile, when the transaction information corresponds to the negative behavior (decreasing the ranking of the merchant 250 profile when the merchant data 380 corresponds to unfavorable reviews from experiences and transactions [Domokos ‘461, ¶¶158-161]). 
Athuluru ’686 (modified by Bjontegard ‘134) and Domokos ‘461 and are analogous art because they are from the same field of endeavor, namely that of managing trust between different entities of a transaction using portable devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Domokos ‘461 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Domokos ‘461, namely to for the mobile devices 16, and their corresponding customers 14, to have their profiles to be tied to a ranking, where unfavorable/favorable ratings of experiences with the specific customer can alter the rankings of the customer 14 profile in question. The motivation for doing so would be to inform potential consumers/customers of the reputation and level of trust of specific entities (see Domokos ‘461, ¶¶158-161).

As per claim 19: Athuluru ’686, in view of Bjontegard ‘134 discloses all limitations of claims 17 and 18, as stated above, all from which claim 19 is dependent upon. Athuluru ’686, in view of Bjontegard ‘134 does not explicitly disclose the limitations of claim 19.
Domokos ‘461, however, discloses:
A method according to claim 18, wherein each profile (merchant-specific 350 platform [Domokos ‘461, ¶¶47-48, 83, 157; Fig. 3]) is associated with a weight (ranking [Domokos ‘461, ¶¶159-160]) and the transaction information (merchant data 380, where the merchant data contains transaction information [Domokos ‘461, ¶¶51-53]) comprises information of a positive or a negative behavior corresponding to each event (merchant data 380 includes favorable or unfavorable ratings of the respective merchant 350 based on consumer 360 experiences with the merchant 350 [Domokos ‘461, ¶¶158-161]), and 25wherein the method further comprises:
increasing the weight associated with the profile, when the transaction information corresponds to the positive behavior (increasing the ranking of the merchant 250 profile when the merchant data 380 corresponds to favorable reviews from experiences and transactions [Domokos ‘461, ¶¶158-161]); and 
decreasing the weight associated with the profile, when the transaction information corresponds to the negative behavior (decreasing the ranking of the merchant 250 profile when the merchant data 380 corresponds to unfavorable reviews from experiences and transactions [Domokos ‘461, ¶¶158-161]). 
Athuluru ’686 (modified by Bjontegard ‘134) and Domokos ‘461 and are analogous art because they are from the same field of endeavor, namely that of managing trust between different entities of a transaction using portable devices. For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Domokos ‘461 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Domokos ‘461.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Athuluru ‘686 in view of Bjontegard ‘134 and further in view of Yamamoto et al., US 2004/0072596 A1 (hereinafter, “Yamamoto ‘596”). 

As per claim 5: Athuluru ’686, in view of Bjontegard ‘134 discloses all limitations of claims 1 and 4, as stated above, all from which claim 5 is dependent upon. Furthermore, Athuluru ’686 discloses:
A system according to claim 4, wherein each button of the plurality of buttons of each wearable device is configured to receive (plurality of buttons for providing input on mobile device 16 [Athuluru ’686, ¶134]), comprises: 
a different rating on the predefined rating scale (providing ratings, scores, feedback, or rankings on a predefined scale as input on the mobile device 16 [Athuluru ’686, ¶¶57, 59, 83-85, 87, 148-149]); or 
a rating on the predefined rating scale and an instruction for operation of the mobile device.
As stated above, Athuluru ‘686 in view of Bjontegard ‘134 does not explicitly disclose: “… each button … to receive at least two separate inputs and wherein each of the at least two separate inputs, comprises …”
Yamamoto ‘596, however, discloses:
 … each button (press button 19 [Yamamoto ‘596, ¶35; Fig. 2]) … to receive at least two separate inputs and wherein each of the at least two separate inputs, comprises … (press button 19 may receive at least two separate inputs based on which direction it is pressed [Yamamoto ‘596, ¶¶36-37, 44-46, 67-68; Fig. 3, Fig. 5]).
Athuluru ’686 (modified by Bjontegard ‘134) and Yamamoto ‘596 and are analogous art because they are from the same field of endeavor, namely that of managing various input to portable devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Yamamoto ‘596 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Yamamoto ‘596, namely to for the mobile devices 16 of Athuluru ’686 to have multi-directional press buttons, where directional input into the mobile devices 16 using the multi-directional press buttons corresponds to specific ratings, scores, feedback, or rankings on a predefined scale. The motivation for doing so would be to provide greater control, user-friendly, and variety for specific inputs into portable devices (see Yamamoto ‘596, ¶¶8-10, 44, 52, 67-68).

Claims 8-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Athuluru ‘686 in view of Bjontegard ‘134 and further in view of Liang et al., US 2021/0211881 A1 (hereinafter, “Liang ‘881”).

As per claim 8: Athuluru ’686 in view of Bjontegard ‘134 discloses all limitations of claims 1, 4, and 7, as stated above, all from which claim 8 is dependent upon. Athuluru ’686 in view of Bjontegard ‘134 does not explicitly disclose the limitations of claim 8.
	Liang ‘881, however, discloses:
	A system according to claim 7, wherein the short-range communication network is implemented using a Bluetooth network (the short range communication network for the first bracelet 10 may be implemented using Bluetooth [Liang ‘881, ¶¶13, 20]) and the long-range communication network is implemented using 5G communication network (the long range communication network for the first bracelet 10 may be implemented using 5G [Liang ‘881, ¶13).
	Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Liang ‘881, namely to have the radio 406 of the mobile device 16 in Athuluru ’686 to communicate with other mobile devices using short-range communication network Bluetooth or long-range communication network 5G. The motivation for doing so would be to 
Increase the diversity and range of devices that a portable device can communicate with by using a variety of communication networks with different capabilities (see Liang ‘881, ¶¶13, 20).

As per claim 9: Athuluru ’686 in view of Bjontegard ‘134 discloses all limitations of claim 1, as stated above, from which claim 9 is dependent upon. Athuluru ’686 in view of Bjontegard ‘134 does not explicitly disclose the limitations of claim 9.
Liang ‘881, however, discloses:
A system according to claim 1, wherein each wearable device of the at least one wearable device (the first bracelet 10 in combination with the second bracelet 18 [Liang ‘881, ¶¶10, 21; Fig 1]) is implemented as a wristband (bracelet [Liang ‘881, ¶10; Fig 1]) comprising a first portion (second bracelet 18 [Liang ‘881, ¶21; Fig 1]) and a second portion (first bracelet 10 [Liang ‘881, ¶21; Fig 1]) configured to be operatively coupled to each other (the second bracelet and the first bracelet are operatively coupled to each other [Liang ‘881, ¶21; Fig 1]), and wherein: 
one end of each of the first portion and the second portion comprises an attachment mechanism for detachable coupling between the first portion and the second portion (one end of each of the second bracelet 18 and first bracelet 10 comprises a mechanical couplings 20, 15 to secure the two bracelets together; [Liang ‘881, ¶21; Fig 1]); and 
another end of the first portion comprises a USB connector and another end of the second portion comprises a USB port (another end of each of the second bracelet 18 and first bracelet 10 comprises a USB port and a USB connector 14, 19; [Liang ‘881, ¶¶19, 21; Fig 1]), 
wherein the USB port of the second portion is configured to receive the USB connector of the first portion (the USB port 14 of the first bracelet 10 is configured to receive the USB connector 19 of the second bracelet 18 [Liang ‘881, ¶21; Fig 1]).
Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Liang ‘881, namely to implement mobile device 16 in Athuluru ’686 as a wristband with two portions that can be operatively coupled to each other. The motivation for doing so would be to have the device be easily wearable and provide functional expansions via separate attachable portions (see Liang ‘881, ¶¶10, 21).

As per claim 10: Athuluru ’686 in view of Bjontegard ‘134 discloses all limitations of claims 1 and 9, as stated above, from which claim 10 is dependent upon. Furthermore, Athuluru ’686 discloses:
A system according to claim 9, wherein (plurality of buttons for providing input on mobile device 16 [Athuluru ’686, ¶134]).
As stated above, Athuluru ‘686 in view of Bjontegard ‘134 does not explicitly disclose: “the first portion of the wearable device implemented as the wristband comprises …”
Liang ‘881, however, discloses:
the first portion (second bracelet 18 [Liang ‘881, ¶21; Fig 1]) of the wearable device implemented as the wristband (bracelet [Liang ‘881, ¶10; Fig 1]) comprises … (second bracelet 18 provides a functional expansions [Liang ‘881, ¶21; Fig 1]).
Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. For reasons stated in claim 9, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Liang ‘881.

As per claim 12: Athuluru ’686 in view of Bjontegard ‘134 discloses all limitations of claims 1 and 9, as stated above, all from which claim 12 is dependent upon. Athuluru ’686 in view of Bjontegard ‘134 does not explicitly disclose the limitations of claim 12.
Liang ‘881, however, discloses:
A system according to claim 9, wherein the second portion of the wearable device (first bracelet 10 [Liang ‘881, ¶21; Fig 1]) implemented as the wristband (bracelet [Liang ‘881, ¶10; Fig 1]) comprises a battery (first bracelet 10 comprises a power source 25 such as a battery [Liang ‘881, ¶¶10, 19; Fig. 2]), the communication unit (first bracelet 10 comprises networking modules 24, 27 for communication [Liang ‘881, ¶¶10, 13; Fig. 2]), the NFC unit (NFC module [Liang ‘881, ¶¶17, 20]) and 
at least one of: a display (display 11 [Liang ‘881, ¶¶10, 13, 15; Fig. 1]), a positioning unit, a step-counting unit, an alerting unit (output module 28 for sending alerts [Liang ‘881, ¶¶13, 16; Fig. 2]).
Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. For reasons stated in claim 9, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Liang ‘881.

As per claim 13: Athuluru ’686 in view of Bjontegard ‘134 discloses all limitations of claim 1, as stated above, from which claim 13 is dependent upon. Furthermore Athuluru ’686 discloses:
A wearable device for use with the system according to claim 1, the wearable device (mobile device 16, where the mobile device can be a wearable device and can be paired with a sensor device 18 such as a bracelet [Athuluru ’686, ¶¶29-30, 38, 54-56, 66, 79; Fig. 1]) comprising 
a communication unit (radio 406 for communication [Athuluru ’686, ¶¶29-30, 133-135; Fig. 1, Fig. 28]), 
a plurality of buttons (plurality of buttons for providing input on mobile device 16 [Athuluru ’686, ¶134]) for providing a rating as per a predefined rating scale (providing ratings, scores, feedback, or rankings on a predefined scale as input on the mobile device 16 [Athuluru ’686, ¶¶57, 59, 83-85, 87, 148-149]) and 
a 20Near Field Communication (NFC) unit (NFC capability [Athuluru ’686, ¶¶37-38, 49, 56, 74])




As stated above, Athuluru ’686 in view of Bjontegard ‘134 does not explicitly disclose: “wherein the wearable device is implemented as a wristband comprising a first portion and a second portion configured to be operatively coupled to each other, and wherein: one end of each of the first portion and the second portion 25comprises an attachment mechanism for detachable coupling between the first portion and the second portion; and another end of the first portion comprises a USB connector and another end of the second portion comprises a USB port, wherein the 44 USB port of the second portion is configured to receive the USB connector of the first portion.”
Liang ‘881, however, discloses:
wherein the wearable device (the first bracelet 10 in combination with the second bracelet 18 [Liang ‘881, ¶¶10, 21; Fig 1]) is implemented as a wristband (bracelet [Liang ‘881, ¶10; Fig 1]) comprising a first portion (second bracelet 18 [Liang ‘881, ¶21; Fig 1]) and a second portion (first bracelet 10 [Liang ‘881, ¶21; Fig 1]) configured to be operatively coupled to each other (the second bracelet and the first bracelet are operatively coupled to each other [Liang ‘881, ¶21; Fig 1]), and wherein: 
one end of each of the first portion and the second portion comprises an attachment mechanism for detachable coupling between the first portion and the second portion (one end of each of the second bracelet 18 and first bracelet 10 comprises a mechanical couplings 20, 15 to secure the two bracelets together; [Liang ‘881, ¶21; Fig 1]); and 
another end of the first portion comprises a USB connector and another end of the second portion comprises a USB port (another end of each of the second bracelet 18 and first bracelet 10 comprises a USB port and a USB connector 14, 19; [Liang ‘881, ¶¶19, 21; Fig 1]), 
wherein the USB port of the second portion is configured to receive the USB connector of the first portion (the USB port 14 of the first bracelet 10 is configured to receive the USB connector 19 of the second bracelet 18 [Liang ‘881, ¶21; Fig 1]).
Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. For reasons stated in claim 9, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Liang ‘881.

As per claim 16: Athuluru ’686 in view of Bjontegard ‘134 and further in view of Liang ‘881 discloses all limitations of claims 1 and 13, as stated above, all from which claim 16 is dependent upon. Athuluru ’686 in view of Bjontegard ‘134 does not explicitly disclose the limitations of claim 16.
Liang ‘881, however, discloses:
A wearable device according to claim 13, wherein the second portion (first bracelet 10 [Liang ‘881, ¶21; Fig 1]) comprises a battery (first bracelet 10 comprises a power source 25 such as a battery [Liang ‘881, ¶¶10, 19; Fig. 2]), the communication unit (first bracelet 10 comprises networking modules 24, 27 for communication [Liang ‘881, ¶¶10, 13; Fig. 2]), the NFC unit (NFC module [Liang ‘881, ¶¶17, 20]) and 
at least one of: a display (display 11 [Liang ‘881, ¶¶10, 13, 15; Fig. 1]), a positioning unit, a step-counting unit, an alerting unit (output module 28 for sending alerts [Liang ‘881, ¶¶13, 16; Fig. 2]).
Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. For reasons stated in claim 9, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Liang ‘881.


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Athuluru ‘686, in view of Bjontegard ‘134, and further in view of Falaki et al., US 2015/0378587 A1 (hereinafter, “Falaki ‘587”), and further in view of Holz, US 2016/0344730 A1 (hereinafter, “Holz ‘730”)

As per claim 6: Athuluru ’686, in view of Bjontegard ‘134 discloses all limitations of claims 1 and 4, as stated above, all from which claim 6 is dependent upon. Furthermore, Athuluru ’686 discloses:
A system according to claim 4, wherein the server arrangement (cloud services 30, 34 implemented using servers 300, [Athuluru ’686, ¶¶7, 33-34, 45, 129; Fig. 1, Fig. 27]) is further configured to:
(upon determining the occurrence of a type of interaction [Athuluru ‘686, ¶¶30-33, 38, 54, 62-69]);

receive the rating provided by the wearable device for generating the updated activity information (collect and process the received ratings, scores, feedback, or rankings to generate updated interaction data for the customer 14 profile associated with the corresponding mobile device 16 or terminal, based on the type of interaction [Athuluru ‘686, ¶¶51-54, 59, 62-66, 71-72, 83-85, 87, 148-149; Fig. 4, Fig. 5, Fig. 6, Fig. 7]) 
As stated above, Athuluru ’686, in view of Bjontegard ‘134 does not explicitly disclose: “transmit a one-time password (OTP) to the mobile device for authenticating the wearable device ... receive an input in response to transmission of the OTP from the mobile device or the wearable device for authenticating the wearable device; and receive the rating … upon successful authentication of the wearable device, or deny the rating provided by the wearable device upon unsuccessful authentication of the wearable device.”
Falaki ‘587, however, discloses:

receive the rating … upon successful authentication of the wearable device, or deny the rating provided by the wearable device upon unsuccessful authentication of the wearable device (receive or deny the rating depending on whether the wearable device was successfully authenticated [Falaki ‘587, ¶¶88-91, 150-154, 163, 169]).
Athuluru ’686 (modified by Bjontegard ‘134) and Falaki ‘587 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Falaki ‘587 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Falaki ‘587, namely to receive or deny the ratings, scores, feedback, or rankings provided by the mobile device 16 of Athuluru ’686 based on whether the mobile device 16 is authenticated. The motivation for doing so would be to ensure the integrity of the provided ratings by reducing the number of fake or malicious ratings (see Falaki ‘587, ¶¶150-152).
As stated above, Athuluru ’686, in view of Bjontegard ‘134, and further in view of Falaki ‘587 does not explicitly disclose: “transmit a one-time password (OTP) to the mobile device for authenticating the wearable device … receive an input in response to transmission of the OTP from the mobile device or the wearable device for authenticating the wearable device”.
Holz ‘730, however, discloses:
transmit a one-time password (OTP) to the mobile device (transmitting an OTP to user device 306, where the user device 306 may be a mobile device [Holz ‘730, ¶¶35, 44-45, 50-51]) for authenticating the wearable device (for authenticating computing device 302, where computer device 302 may be a wearable device [Holz ‘730, ¶¶38-40, 43; Fig 3])… 
receive an input in response to transmission of the OTP from the mobile device or the wearable device for authenticating the wearable device (receive an input in response to the OTP from the user device 306 or the computer device 302 for authenticating computer device 302 [Holz ‘730, ¶¶35, 46-47, 49, 50-52]).
Athuluru ’686 (modified by Bjontegard ‘134 and Falaki ‘587) and Holz ‘730 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134 and Falaki ‘587) and Holz ‘730 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134 and Falaki ‘587) to include the teachings of Holz ‘730, namely to receive or deny the ratings, scores, feedback, or rankings provided by the mobile device 16 of Athuluru ’686 based on whether the mobile device 16 is authenticated, as described in Falaki ‘587, where the authentication of the mobile device 16 is based on OTP verification from a second device that’s paired to the mobile device 16. The motivation for doing so would be to provide a more secure and efficient method for authenticating user devices, and the corresponding data provided by those devices, by authenticating the user's identity on a second trusted computing device (see Holz ‘730, ¶¶36, 40-41, 53).

As per claim 20: Athuluru ’686, in view of Bjontegard ‘134 discloses all limitations of claims 17, as stated above, from which claim 20 is dependent upon. Furthermore, Athuluru ’686 discloses:
A method according to claim 17, wherein the method further comprises:
(upon determining the occurrence of a type of interaction [Athuluru ‘686, ¶¶30-33, 38, 54, 62-69]);

receiving the rating provided by the wearable device for generating the updated activity information (collect and process the received ratings, scores, feedback, or rankings to generate updated interaction data for the customer 14 profile associated with the corresponding mobile device 16 or terminal, based on the type of interaction [Athuluru ‘686, ¶¶51-54, 59, 62-66, 71-72, 83-85, 87, 148-149; Fig. 4, Fig. 5, Fig. 6, Fig. 7]) 
As stated above, Athuluru ’686, in view of Bjontegard ‘134 does not explicitly disclose: “transmiting a one-time password (OTP) for authenticating the wearable device ... receiving an input in response to transmission of the OTP for authenticating the wearable device; and receiving the rating … upon successful authentication of the wearable device, or denying the rating provided by the wearable device upon unsuccessful authentication of the wearable device.”
Falaki ‘587, however, discloses:

receiving the rating … upon successful authentication of the wearable device, or denying the rating provided by the wearable device upon unsuccessful authentication of the wearable device (receive or deny the rating depending on whether the wearable device was successfully authenticated [Falaki ‘587, ¶¶88-91, 150-154, 163, 169]).
Athuluru ’686 (modified by Bjontegard ‘134) and Falaki ‘587 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. For reasons stated in claim 6, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Falaki ‘587 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Falaki ‘587.
As stated above, Athuluru ’686, in view of Bjontegard ‘134, and further in view of Falaki ‘587 does not explicitly disclose: “transmitting a one-time password (OTP) for authenticating the wearable device … receiving an input in response to transmission of the OTP for authenticating the wearable device”.
Holz ‘730, however, discloses:
Transmitting  a one-time password (OTP) (transmitting an OTP to user device 306, where the user device 306 may be a mobile device [Holz ‘730, ¶¶35, 44-45, 50-51]) for authenticating the wearable device (for authenticating computing device 302, where computer device 302 may be a wearable device [Holz ‘730, ¶¶38-40, 43; Fig 3])… 
receiving an input in response to transmission of the OTP for authenticating the wearable device (receive an input in response to the OTP from the user device 306 or the computer device 302 for authenticating computer device 302 [Holz ‘730, ¶¶35, 46-47, 49, 50-52]).
Athuluru ’686 (modified by Bjontegard ‘134 and Falaki ‘587) and Holz ‘730 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. For reasons stated in claim 6, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134 and Falaki ‘587) and Holz ‘730 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134 and Falaki ‘587) to include the teachings of Holz ‘730.

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Athuluru ‘686, in view of Bjontegard ‘134, and further in view of Liang ‘881, and further in view of Yamamoto ‘596.

As per claim 11: Athuluru ’686, in view of Bjontegard ‘134, and further in view of Liang ‘881 discloses all limitations of claims 1, 9 and 10, as stated above, all from which claim 11 is dependent upon. Athuluru ’686, in view of Bjontegard ‘134, and further in view of Liang ‘881 does not explicitly disclose the limitations of claim 11.
Yamamoto ‘596, however, discloses:
A system according to claim 10, wherein each wearable device (portable electronic equipment [Yamamoto ‘596, ¶¶Abstract, 2-6, 32; Fig. 1]) comprises 
a PCB having at least two contacts thereon (PCB 21 having at least 2 contacts 22, 23, 24, 15 [Yamamoto ‘596, ¶¶36-37; Fig. 2, Fig. 3]) and each button (press button 19 [Yamamoto ‘596, ¶35; Fig. 2]) comprises a contact corresponding to each contact of the at least two contacts on the PCB (press button 19 comprises contacts 19A, 19B, 19C, 19D for each contact on the PCB [Yamamoto ‘596, ¶¶36-37; Fig. 2, Fig. 3]), and wherein: 43 
each of the contacts of the button corresponding to each of the at least two contacts of the PCB, is maintained in a disengaged position when the button is not pressed (the press button 19 is in a normal state when it is not pressed, where the corresponding contacts do not make contact [Yamamoto ‘596, ¶¶37, 45-46; Fig. 2, Fig. 5]), corresponding to not receiving any input using the button (the electrical circuit is not closed while in a normal state corresponding to not receiving an input [Yamamoto ‘596, ¶¶37, 45-46; Fig. 2, Fig. 5]); 5
the contact of the button corresponding to one of the at least two contacts of the PCB, is engaged when the button is pressed along a first direction (the contacts 19A, 19B, 19C, 19D of the press button 19 is engaged with the respective contacts 22, 23, 24, 25 on the PCB 21 when the press button 19 is pressed along a first direction [Yamamoto ‘596, ¶¶36-37, 44-46; Fig. 3, Fig. 5]), corresponding to receiving of one of the two separate inputs (the direction corresponding to a specific input [Yamamoto ‘596, ¶¶44, 52, 67-68]); and 
the contact of the button corresponding to another of the at least 10two contacts of the PCB, is engaged when the button is pressed along a second direction (the contacts 19A, 19B, 19C, 19D of the press button 19 is engaged with the respective contacts 22, 23, 24, 25 on the PCB 21 when the press button 19 is pressed along a second direction [Yamamoto ‘596, ¶¶36-37, 44-46; Fig. 3, Fig. 5]), corresponding to receiving of another of the two separate inputs (the direction corresponding to another specific input [Yamamoto ‘596, ¶¶44, 52, 67-68]). 
Athuluru ’686 (modified by Bjontegard ‘134 and Liang ‘881) and Yamamoto ‘596 and are analogous art because they are from the same field of endeavor, namely that of managing various input to portable devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134 and Liang ‘881) and Yamamoto ‘596 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134 and Liang ‘881) to include the teachings of Yamamoto ‘596, namely to for the mobile devices 16 of Athuluru ’686 do have multi-directional press buttons, where specific input into the mobile devices 16 is associated with the respective directional engagements between the contacts of the press button and the contacts PCB of the mobile device 16. The motivation for doing so would be to provide greater control, user-friendly, and variety for specific inputs into portable devices (see Yamamoto ‘596, ¶¶8-10, 44, 52, 67-68).

As per claim 14: Athuluru ’686, in view of Bjontegard ‘134, and further in view of Liang ‘881 discloses all limitations of claims 1 and 13, as stated above, all from which claim 14 is dependent upon. Furthermore, Athuluru ’686 discloses:
A wearable device according to claim 13, wherein  and wherein each button of the plurality of buttons is configured to receive (plurality of buttons for providing input on mobile device 16 [Athuluru ’686, ¶134]).
As stated above, Athuluru ‘686 in view of Bjontegard ‘134 does not explicitly disclose: “the first portion of the wearable device implemented as the wristband comprises … each button … to receive at least two separate inputs.”
Liang ‘881, however, discloses:
the first portion (second bracelet 18 [Liang ‘881, ¶21; Fig 1]) of the wearable device implemented as the wristband (bracelet [Liang ‘881, ¶10; Fig 1]) comprises (second bracelet 18 provides a functional expansions [Liang ‘881, ¶21; Fig 1]) … 
Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 and are analogous art because they are from the same field of endeavor, namely that of managing interactions of various devices and associated identities within a network. For reasons stated in claim 9, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134) and Liang ‘881 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134) to include the teachings of Liang ‘881.
	As stated above, Athuluru ‘686 in view of Bjontegard ‘134, and further in view of Liang ‘881 does not explicitly disclose: “… 
Yamamoto ‘596, however, discloses:
 … each button (press button 19 [Yamamoto ‘596, ¶35; Fig. 2]) … to receive at least two separate inputs (press button 19 may receive at least two separate inputs based on which direction it is pressed [Yamamoto ‘596, ¶¶36-37, 44-46; Fig. 3, Fig. 5]).
Athuluru ’686 (modified by Bjontegard ‘134 and Liang ‘881) and Yamamoto ‘596 and are analogous art because they are from the same field of endeavor, namely that of managing various input to portable devices. For the reasons stated in claim 11, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134 and Liang ‘881) and Yamamoto ‘596 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134 and Liang ‘881) to include the teachings of Yamamoto ‘596.

As per claim 15: Athuluru ’686, in view of Bjontegard ‘134, and further in view of Liang ‘881 discloses all limitations of claims 1, 13 and 14, as stated above, all from which claim 15 is dependent upon. Athuluru ’686, in view of Bjontegard ‘134, and further in view of Liang ‘881 does not explicitly disclose the limitations of claim 15.
Yamamoto ‘596, however, discloses:
A wearable device (portable electronic equipment [Yamamoto ‘596, ¶¶Abstract, 2-6, 32; Fig. 1]) according to claim 14, further comprises 
a PCB having at least two contacts thereon (PCB 21 having at least 2 contacts 22, 23, 24, 15 [Yamamoto ‘596, ¶¶36-37; Fig. 2, Fig. 3]) and each button (press button 19 [Yamamoto ‘596, ¶35; Fig. 2]) comprises a contact corresponding to each contact of the at least two contacts on the PCB (press button 19 comprises contacts 19A, 19B, 19C, 19D for each contact on the PCB [Yamamoto ‘596, ¶¶36-37; Fig. 2, Fig. 3]), and wherein: 43 
each of the contacts of the button corresponding to each of the at least two contacts of the PCB, is maintained in a disengaged position when the button is not pressed (the press button 19 is in a normal state when it is not pressed, where the corresponding contacts do not make contact [Yamamoto ‘596, ¶¶37, 45-46; Fig. 2, Fig. 5]), corresponding to not receiving any input using the button (the electrical circuit is not closed while in a normal state corresponding to not receiving an input [Yamamoto ‘596, ¶¶37, 45-46; Fig. 2, Fig. 5]); 5
the contact of the button corresponding to one of the at least two contacts of the PCB, is engaged when the button is pressed along a first direction (the contacts 19A, 19B, 19C, 19D of the press button 19 is engaged with the respective contacts 22, 23, 24, 25 on the PCB 21 when the press button 19 is pressed along a first direction [Yamamoto ‘596, ¶¶36-37, 44-46; Fig. 3, Fig. 5]), corresponding to receiving of one of the two separate inputs (the direction corresponding to a specific input [Yamamoto ‘596, ¶¶44, 52, 67-68]); and 
the contact of the button corresponding to another of the at least 10two contacts of the PCB, is engaged when the button is pressed along a second direction (the contacts 19A, 19B, 19C, 19D of the press button 19 is engaged with the respective contacts 22, 23, 24, 25 on the PCB 21 when the press button 19 is pressed along a second direction [Yamamoto ‘596, ¶¶36-37, 44-46; Fig. 3, Fig. 5]), corresponding to receiving of another of the two separate inputs (the direction corresponding to another specific input [Yamamoto ‘596, ¶¶44, 52, 67-68]). 
Athuluru ’686 (modified by Bjontegard ‘134 and Liang ‘881) and Yamamoto ‘596 and are analogous art because they are from the same field of endeavor, namely that of managing various input to portable devices. For the reasons stated in claim 11, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Athuluru ’686 (modified by Bjontegard ‘134 and Liang ‘881) and Yamamoto ‘596 before them, to modify the method in Athuluru ’686 (modified by Bjontegard ‘134 and Liang ‘881) to include the teachings of Yamamoto ‘596.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Weast et al., US 2013/0110264 A1: a wearable wristband device comprising sensors to detect, process, and transmit input and activity data. 
Tran et al., US 2018/0117447 A1: a wearable Internet of Things (IoT) device capable of real-time processing of human interaction data and transaction data, and storing the data on blockchain.
Brosnan et al., US 9,424,602 B2: a wearable device for interacting with sensors in an environment, where the user may use the wearable device to assign scores and ratings to various aspects of the environment.
Tiwari et al., US 2021/0368316 A1: a wearable NFC device capable of authenticating the patron and interacting with the service staff of an establishment.  
Gaddam et al., US 2016/0134633 A1: a device for confirming that a user interacted with a resource provider before allowing the user to submit feedback associated with the resource provider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN LINGQIAN KONG/Examiner, Art Unit 2494


/SHANTO ABEDIN/Primary Examiner, Art Unit 2494